internal_revenue_service number release date index number ------------------------------ ------------------------ --------------------------- ------------------------------------------------- re ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number -------------------- refer reply to cc psi b04 plr-103623-18 date date legend date decedent spouse trust date date date date date law firm accounting firm --------------------- --------------------------------------------- ----------------------------------------------- ---------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------------------------------------------ ------------------ ----------------------- ----------------------- --------------------- ------------------- ---------------------------------------------------------- ---------------------- dear ---------------------------- this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust under sec_26_2654-1 of the generation-skipping_transfer gst tax regulations facts the facts and representations submitted are summarized as follows plr-103623-18 on date decedent and spouse executed a revocable_trust trust trust was revised and restated on date and further amended on date and date trust became irrevocable upon decedent’s death on date decedent was survived by spouse children and grandchildren under the terms of trust on the death of the first settlor to die the trustee shall divide the trust estate into separate trusts survivor’s trust to be funded with the separate_property and one-half of the community_property of the survivor of the first settlor to die and the credit_shelter_trust and marital trust to be funded with the separate_property and one-half of the community_property of the first settlor to die credit_shelter_trust and marital trust became irrevocable upon the date of death of the first settlor to die both credit_shelter_trust and marital trust provide for distributions of net_income to spouse during spouse’s lifetime and upon spouse’s death distributions to decedent’s children and grandchildren under certain circumstances principal may be paid in the trustee’s discretion to or for the benefit of spouse pursuant to article iii paragraph n the trustee shall have the power to divide a_trust into separate trusts one portion not to exceed the transferor’s remaining gst_exemption after taking into account any prior allocations made to lifetime gifts by decedent and one portion comprised of the remaining trust estate from such trust further the trustee shall have the power to allocate any remaining gst_exemption after lifetime allocations to that first portion after division so that the applicable_fraction for that portion is one and the transferor utilizes the maximum amount of the gst_exemption available for that portion any trust that is divided into separate portions shall be held on terms and conditions that are equivalent to those terms of the trust from which it was separated so that the aggregate interests of each beneficiary in the several trusts are equivalent to the beneficiary’s interest in the trust before separation but each trust portion created pursuant to article iii paragraph n shall be held from and after the effective date of separation as a separate trust for all purposes spouse served as executor of decedent’s estate and the trustee of trust spouse relied on law firm to prepare and provide advice regarding decedent’s form_706 united_states estate and generation-skipping_transfer_tax return law firm prepared decedent’s form_706 which shows on schedule m an election under sec_2056 to treat marital trust as qualified_terminable_interest_property qtip schedule r of the form_706 reflects the intent to allocate the full amount of decedent’s gst_exemption to the marital trust and no part of decedent’s gst_exemption to the credit_shelter_trust however spouse failed to effectively allocate decedent’s gst_exemption due to errors on the schedule r spouse was not advised to exercise the trust power in article iii paragraph n to divide any trust into a gst exempt portion and a gst non-exempt portion it is represented that a portion of decedent’s gst_exemption was automatically allocated under sec_2632 to transfers to several irrevocable trusts during her lifetime plr-103623-18 and that decedent had remaining gst_exemption available at her death spouse died on date accounting firm was retained to prepare and provide advice regarding the form_706 for spouse’s estate in the course of this review accounting firm learned that line of part on schedule r of decedent’s form_706 incorrectly reported decedent’s available gst_exemption available for allocation by failing to take into account the automatic allocation of gst_exemption to several of decedent’s lifetime transfers accounting firm also learned that marital trust had not been divided into a gst exempt portion and a gst non-exempt portion pursuant to article iii paragraph n so that a reverse_qtip_election under sec_2652 could be made with respect to only the exempt portion to date there have been no taxable terminations or taxable_distributions from marital trust you request an extension of time under sec_301_9100-3 and sec_26_2654-1 to sever marital trust into a gst exempt portion gst exempt marital trust and a gst non- exempt portion gst non-exempt marital trust to make a reverse_qtip_election under sec_2652 with respect to gst exempt marital trust and to allocate decedent’s available gst_exemption to the gst exempt marital trust effective as of the decedent’s date of death law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in part that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest - a if an interest in such property passes or has passed for less than adequate_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse plr-103623-18 and no deduction shall be allowed with respect to such interest sec_2056 provides that in the case of qtip for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under this paragraph applies sec_2056 provides in part that an election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent’s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of one over the applicable_fraction determined for the trust sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed plr-103623-18 for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that for purposes of sec_2632 the unused portion of an individual’s gst_exemption is that portion of such exemption which has not previously been - a allocated by such individual b treated as allocated under sec_2632 with respect to a direct_skip occurring during or before the calendar_year in which the indirect_skip is made or c treated as allocated under paragraph c with respect to a prior indirect_skip sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qtip had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets plr-103623-18 on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-1 through sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-1 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to sever marital trust into gst exempt marital trust and gst non-exempt marital trust to make a reverse_qtip_election with respect to gst exempt marital trust and to allocate decedent’s available gst_exemption to gst exempt marital trust the allocation will be effective as of decedent’s date of death plr-103623-18 the severance should be reported on a supplemental form_706 for the estate of decedent the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries karlene m lesho by ____________________________ karlene m lesho senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
